            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


BLANCA LIDIA ORELLANA,
      Plaintiff,                    CV 18-9047 DSF (JCx)

                v.                  JUDGMENT

TARGET CORPORATION, et
al.,
      Defendants.



   The Court having granted Defendant’s motion for summary
judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
that the action be dismissed with prejudice, and that Defendant
recover costs of suit pursuant to a bill of costs filed in accordance
with 28 U.S.C. § 1920.



Date: August 5, 2019               ___________________________
                                   Dale S. Fischer
                                   United States District Judge
